 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KENNETH GERMAIN,                                  No. 2:18-cv-3041 DB P
12                        Plaintiff,
13              v.                                      ORDER
14    J. JANAM, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

18   U.S.C. § 1983. Plaintiff claims defendants violated his rights by harassing him and filing false

19   disciplinary reports, which resulted in the loss of good time credits and other privileges.

20   Presently before the court is defendants’ motion requesting a fifteen-day extension of time. (ECF

21   No. 38.)

22          Defendants have submitted a second request to extend the dispositive motion deadline.

23   Counsel for defendants stated that the motion for summary judgment is substantially drafted, but

24   they are waiting on a necessary signed declaration. Good cause appearing the court will grant the

25   motion.

26   ////

27   ////

28   ////
                                                        1
 1            Accordingly, IT IS HEREBY ORDERED that defendants motion for an extension of time

 2   (ECF No. 38) is granted. Defendants shall file their motion for summary judgment on or before

 3   April 30, 2020.

 4   Dated: March 24, 2020

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
     DB:12
20   DB:1/Orders/Prisoner/Civil.Rights/germ3041.eot(2)

21

22

23

24

25

26

27

28
                                                         2
